Citation Nr: 1813918	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-58 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual employability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to March 1960 and from May 1960 to September 1975.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by flattened affect, isolation, hypervigilance, mild memory impairment, mild impairment of concentration and memory, persistent depression and anxiety, frequent panic attacks, chronic sleep disturbance, and an inability to maintain effective relationships; but without suicidal or homicidal ideations, hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or, disorientation to time or place or memory loss for names of close relatives. 

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected PTSD and hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

In this case, the Board's review of the record indicates that no VCAA letter was sent prior to the adjudication of the Veteran's claim.  However, when the Veteran submitted his September 2015 application for an increased rating for PTSD, he filed a VA 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, and completed Section V of the application, which certifies that he received the attached notice of evidence necessary to substantiate a claim.   The Board notes that this notice contains the necessary information regarding both an increased rating claim and a claim for TDIU.  

As the Veteran has certified receipt of the required notices with respect to the Veteran's issues on appeal, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.


II.  PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period on appeal, the Veteran has a 70 percent rating under Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

The Veteran's VA treatment records confirm his diagnosis of PTSD, but do not discuss his symptoms in detail or document recent PTSD treatment.  A September 2015 record noted that he did not require assistance with bathing or dressing and uses the phone without help.  It was noted that he is not able to travel or shop.  A May 2015 VA treatment note observed that the Veteran's thinking was not disorganized, incoherent, unclear or illogical.  He was found to be alert and to be able to focus his attention.

A  VA examination was provided in January 2015.  The examiner diagnosed the Veteran with PTSD.  At the time, the examiner found that the PTSD symptoms are in the severe range and that the variety of severe symptoms the Veteran experiences severely impairs his quality of life, his social functioning and his occupational functioning and found that his level of impairment from mental diagnoses is best characterized as occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran is social isolated and withdrawn and reports increased anger and irritability.  The report found sleep disturbance, with sleep lasting less than five hours per night, nightmares, and resulting fatigue.  The examiner also found panic symptoms, including palpations and sweating, and panic attacks more than once per week.  He also noted multiple depression symptoms, but no suicidal ideation.  The examiner noted that the Veteran indicated continued deficits in his current psychosocial functioning.  

Another VA examination was provided in December 2015.  The examiner also found that the Veteran's PTSD is best characterized as occupational and social impairment with deficiencies in most areas.  The Veteran reported that he had problems coping with other people and often felt resentful of them, which interfered with his interactions with customers when he was working.  He also reported that he removed all guns from his home for fear of harming himself, though he denied suicidal ideations.  He also denied homicidal thoughts, plans or intentions. He also denied hallucinations and delusions.  He did report increased isolation and withdrawal and problems sleeping, including regular graphic nightmares.  The examiner noted that the Veteran was on time, alert and had good grooming.  His tone and speech were normal and he had flattened affect and depressed mood.  His verbalizations and thoughts were organized and coherent.  He was oriented to person, place and time.  The examiner stated that the PTSD symptoms resulted in moderate impairments in occupational functioning.  

As noted, the Veteran's PTSD is currently rated at 70 percent.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's PTSD at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran and his representative have submitted statements regarding his PTSD.  In a December 2016 statement, the Veteran's representative contended that the Veteran has a severe sleep disorder and terrible nightmares.  He also noted that it makes the Veteran nervous and uneasy to talk about his experiences in Vietnam.  In another December 2016 statement, the Veteran stated he has nightmares, is a nervous mess and sleeps three to four hours per night.  The Board notes that the Veteran is competent to report his symptoms and accords his statements significant probative weight.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent for the period on appeal.  The medical evidence of record does not support the conclusion that the Veteran's overall disability picture more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  That is, the competent evidence of record does not show that the Veteran experiences: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  

The evidence of record indicates that the Veteran is well groomed, alert and oriented, with normal speech and organized and coherent thought.  He does not report any hallucinations or delusions and while he reports removing guns from his home, he has specifically denied suicidal and homicidal ideations.  

The medical evidence does document flattened affect, mild impairment of concentration and memory, persistent depression and anxiety and an inability to maintain effective relationships, as well as chronic sleep impairment and frequent panic attacks, all of which are symptoms contemplated by the already assigned 70 percent disability rating.  Moreover, the January 2015 and December 2015 VA examiners concluded that the Veteran's mental diagnoses result in occupational and social impairment with deficiencies in most areas.  This degree of social and occupational impairment reported by the examiner is consistent with a 70 percent evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  Based on the totality of the evidence, to include VA examinations, treatment records, and the statements of record, the Board finds that the disability picture more nearly approximates that of a 70 percent disability rating, and his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms associated with the 100 percent rating.  A rating in excess of 70 percent is therefore not warranted.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16 (a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding employability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran is rated at 70 percent for his PTSD, and his combined rating for PTSD, hearing loss and tinnitus, his service connected disabilities, is 80 percent.  He therefore meets the threshold requirements for TDIU.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).

The Veteran submitted an application for TDIU in October 2015.  In the application, the Veteran stated that the last date he worked full-time was June 18, 2011 and identified his employer as Mountainview Bar.  VA received documentation from the employer in January 2016, which identified June 18, 2011 as the Veteran's last date of employment.  The report indicated that the Veteran was employed as a bartender and "retired-normally."  

As discussed, Veteran was provided a January 2015 VA examination for PTSD.  That examiner found severe impairment to occupational functioning and occupational and social impairment in most areas.  As noted above, the report indicates that the Veteran is often fatigued due to sleep disturbance and has panic attacks more than once a week.  The examiner also noted persistent depression and that the Veteran drinks four to five beers per night to help with his anxiety.  The examiner concluded that the Veteran was experiencing a decreasing level of occupational functioning due to his PTSD.

The Veteran had another VA examination, as discussed above, in December 2015, which found occupational and social impairment in most areas.  The examiner assessed the impact of the Veteran's PTSD upon his ability to work, finding a moderate impairment on occupational functioning.  The examiner noted that a combination of physical and psychiatric issues led to the Veteran's inability to work.  However, as it pertains solely to the PTSD, the examiner found that in sedentary and physical employment settings, the Veteran's PTSD causes moderate impairment with frustration tolerance/coping, mild impairment of concentration and memory, and moderate impairment with social interaction.  

At the December 2015 examination, the Veteran reported that he tends to his needs of daily living and his kids check on him daily.  He is able to live alone but he is not able to travel independently.  He reported that his knee issues, which are not service-connected, were involved in his decision to retire.  He also reported that he prefers to be alone and has increasingly been having problems coping with and feeling resentful of other people and dealing with people other than veterans.

The Veteran was provided a VA examination for hearing loss and tinnitus in January 2016.  The examiner found that the Veteran's hearing loss disability could create a barrier in a wide range of work settings.  The examiner found that the Veteran would have trouble with employment in a noisy environment and in any job that required the use of non-face-to-face communications.  The examiner noted that the Veteran's tinnitus does not impact his ability to work.  

The Veteran contends that his service-connected disabilities render him unemployable.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's PTSD at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran has submitted statements regarding the impact of his service-connected disabilities on his employability.  In a February 2018 Informal Hearing Presentation (IHP), the Veteran's representative noted that the Veteran's impairments are especially significant considering the Veteran's occupational history in bartending.  The statement contends that working as a bartending requires the ability to work in a noisy environment, which the Veteran is not able to do as a result of his hearing loss.  When combined with impairments in frustration, interacting with people and concentration/memory due to PTSD, the IHP contends that this renders the Veteran unable to secure employment in his prior field of bartending.  The IHP also notes that the Veteran's alcohol use, which the Veteran's representative contends is secondary to his PTSD, makes him unable to work in his prior field.  In addition, the Board notes that the Veteran has submitted several statements describing his chronic sleep impairment and frequent nightmares due to PTSD and his resulting daily fatigue.  The Board notes that the Veteran is competent to report his symptoms and accords those statements significant probative weight.

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected PTSD and hearing loss disability prevent him from obtaining substantially gainful occupation.  The Veteran's chronic sleep impairment and fatigue, persistent depression and anxiety, inability to work in noisy environments and communicate in non-face-to-face interactions, panic attacks occurring more than once a week, significant impairments in social interactions and inability to travel independently, resulting from his service-connected disabilities, combine to render him unemployable.  

The Board acknowledges that the Veteran had stated that his knees, which are not service connected, caused him to retire.  However, the Board has considered solely the effects of the service connected disabilities and finds that resolving reasonable doubt in the Veteran's favor and without considering the effects of any knee disability the Veteran may have, the effects of his service connected PTSD and hearing loss disability prevent him from obtaining gainful employment.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


